Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered.  Prior art Smith has been used to address the new claimed limitations.
 Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (CA002977014A1) in view of Mauchle et al. (US PGPub 20100243759 A1).
Regarding Claim 1, Smith discloses a pump system, comprising: a first fluid flow path in fluid flow connection with an inlet path (56) and an outlet path (58); a second fluid flow path in fluid flow connection with the inlet path and the outlet path; the first and second fluid flow paths being fluidly disposed in parallel with each other (Figs. 3a and 3b); the first fluid flow path comprising a first aspirate valve (66a), a first pump (52a) disposed in series with and downstream of the first aspirate valve, and a first dispense valve (68a) disposed in series with and downstream of the first pump; the second fluid flow path comprising a second aspirate valve (66b), a second pump (52b) disposed in series with and downstream of the second aspirate valve, and a second dispense valve (68b) disposed in series with and downstream of the second pump; wherein the first aspirate valve, the first pump, and the first dispense valve of the first fluid flow path, are configured to operate in both a dispense mode of operation and an aspirate mode of operation (Figs. 3a and 3b); wherein the second aspirate valve, the second pump, and the second dispense valve of the second fluid flow path (Figs. 3a and 3b), are configured to operate in both a dispense mode of operation and an aspirate mode of operation (Figs. 3a and 3b), wherein the first pump (52a) is configured to dispense while the second pump (52b) is configured to aspirate, and subsequently, after a switchover window of time (Fig. 3a), the first pump is configured to aspirate while the second pump 
Mauchle et al. teaches an aspirate valve having adjustable open and close times in order to allow the system to handle composite materials having varied particle sizes so that a single system may be utilized for multiple products (Para. 31).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the aspirate or dispense valve of Smith with adjustable open and close times as taught by Mauchle et al. in order to allow the system to handle composite materials having varied particle sizes so that a single system may be utilized for multiple products.
Regarding Claim 5, Smith discloses the inlet path is configured to receive fluid from a fluid reservoir (Figs. 3a and 3b).  
Regarding Claim 6, Smith discloses in a first duration of time the first fluid flow path is configured to be in a dispense mode of operation while the second fluid flow 
Regarding Claim 7, Smith discloses during the dispense mode of operation of the first fluid flow path, the first dispense valve is open and the first aspirate valve is closed (Fig. 7); during the dispense mode of operation of the second fluid flow path, the second dispense valve is open and the second aspirate valve is closed (Pg. 12, Lines 15-19); during the aspirate mode of operation of the first fluid flow path, the first dispense valve is closed and the first aspirate valve is open (Fig. 3a); and during the aspirate mode of operation of the second fluid flow path, the second dispense valve is closed and the second aspirate valve is open (Fig. 7).  
Regarding Claim 8, the Smith/ Mauchle et al. combination teaches the first aspirate valve (Smith, 66a), the first dispense valve (Smith, 68a), the second aspirate valve (Smith, 66b), and the second dispense valve (Smith, 68b), all have adjustable open and close times (Mauchle et al., Para. 31).  
Regarding Claim 9, Smith discloses both the first pump and the second pump have adjustable speed (where the pump is driven by a variable speed motor) and acceleration characteristics (Pg. 14, Lines 1-14).  
Regarding Claim 10
Regarding Claim 11, Smith discloses in the third duration of time: both the first and second dispense valves are open; and both the first and second aspirate valves are closed (Fig. 3b).  
Regarding Claim 12, the Smith/ Mauchle et al. combination teaches the third duration of time is adjustable in duration Mauchle et al., Para. 31, where the valves which controls the intervals are adjustable.  Thus the intervals are adjustable).  
Regarding Claim 13, Smith discloses a control module (65) comprising a processing circuit responsive to executable instructions which when executed by the processing circuit is configured to adjust the first aspirate valve, the first pump, the first dispense valve, the second aspirate valve, the second pump, and the second dispense valve, according to the following method: in a first instance, facilitate a transition of dispensing from the second fluid flow path to dispensing from the first fluid flow path, wherein in the first instance the first pump starts ramping up in speed from a waiting state, wherein in the first instance the first aspirate valve is open, the first dispense valve is closed, the second aspirate valve is closed, and the second dispense valve is open; in a second instance subsequent to the first instance, facilitate dispensing in the first fluid flow path while the second fluid flow path finishes dispensing, wherein in the second instance the first pump is nearing the end of its ramping up in speed and the second pump is ramping down in speed, wherein in the second instance both the first dispense valve and the second dispense valve are open, and both the first aspirate valve and the second aspirate valve are closed; and in a third instance subsequent to the second instance, facilitate dispensing in only the first fluid flow path, wherein in the third instance the first pump is dispensing and the second pump is ramping down in 
Regarding Claims 14 and 16, Smith in a fourth instance subsequent to the third instance, the method continues to facilitate positive stroke dispensing in only the first fluid flow path, wherein in the fourth instance the first pump is positive stroke dispensing and the second pump is aspirating, wherein in the fourth instance the first dispense valve is open and the first aspirate valve is closed, and wherein in the fourth instance the second dispense valve is closed and the second aspirate valve is open; and in a fifth instance subsequent to the fourth instance, the method continues to facilitate positive stroke dispensing in only the first fluid flow path, wherein in the fifth instance the first pump is positive stroke dispensing and the second pump is waiting, wherein in the fifth instance the first dispense valve is open and the first aspirate valve is closed, and wherein in the fifth instance the second dispense valve is closed and the second aspirate valve is open (Fig. 7, where these steps are necessary to facilitate the complete cycle of the operation).
Regarding Claim 15.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (CA002977014A1) in view of Mauchle et al. (US PGPub 20100243759 A1), in further view of Gonnella et al. (US PGPub 20070128047 A1).
Regarding Claim 3, Smith discloses the valves, but does not disclose them as being diaphragm valves.
Gonnella et al. teaches the use of diaphragm valves as one of several known ways to open/close two areas from one another (Para. 44).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the check valve of Smith with a diaphragm valve as taught by Gonnella et al. in order to use one of several known ways to open/close two areas from one another.
The Smith/ Mauchle et al. /Gondella et al. combination teaches one or more of the first aspirate valve, the first dispense valve, the second aspirate valve, and the second dispense valve are diaphragm valves.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (CA002977014A1) in view of Mauchle et al. (US PGPub 20100243759 A1), in further view of Holenstein et al. (USPN 8778281 B2).
Regarding Claim 4, Smith discloses the outlet path, but does not disclose the outlet path comprising a fluid flow restrictor.  
Holenstein et al. teaches a flow restrictor in outlet path in order to ensure that the same flow exits regardless of which pump is actuated (Col. 4, Lines 30-33).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the outlet path of Smith with a restrictor as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753